— Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered November 21, 1977, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and sentencing him to a prison term of from two years to life. Judgment affirmed. The denial of defendant’s motion to withdraw his plea was not an improvident exercise of discretion (see People v Russo, 61 AD2d 1052), nor is there any showing on this record that the court abused its discretion in imposing the sentence (see People v Ackerman, 61 AD2d 878). Mollen, P. J., Lazer, Gibbons and Margett, JJ., concur.